 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    ERVIN MIDDLETON,                                            Case No. 2:19-cv-00599--GWF
 8                                            Plaintiff,
              v.                                                             ORDER
 9
      CLARK COUNTY WATER
10    RECLAMATION DISTRICT, et al.,
11
                                          Defendants.
12

13          This matter is before the Court on Plaintiff’s Motion for Summary Judgment (ECF No. 1),
14   filed on April 9, 2019.
15          Plaintiff filed a document that is not titled, but was labeled as a motion for summary
16   judgment in the CM/ECF system. The document is styled as a complaint and the Court will,
17   therefore, treat it as such. Plaintiff appears to have filed the complaint in proper person, but failed
18   to file an application to proceed in forma pauperis pursuant to LSR 1-1 and 28 U.S.C. § 1915(a).
19   Plaintiff’s complaint will not be filed until he either pays the requisite filing fee or he files an
20   application to proceed in forma pauperis and the Court conducts a preliminary screening of his
21   complaint. Plaintiff shall either pay the filing fee or file an application to proceed in forma
22   pauperis no later than May 10, 2019. Accordingly,
23          IT IS HEREBY ORDERED that Plaintiff shall either pay the filing fee or file an
24   application to proceed in forma pauperis no later than May 10, 2019
25          Dated this 25th day of April, 2019.
26
27
                                                               GEORGE FOLEY, JR.
28                                                             UNITED STATES MAGISTRATE JUDGE
                                                           1
